                    Case 3:19-cv-00114-SK Document 48 Filed 01/09/19 Page 1 of 2



                                                                                             filed
             1                                                                                 JAN - 9 2019
             2                                                                               SUSAN YSOONG/VA
                                                                                           CLERK, district
                                                                                        northern  U.S. DISTRICT COUffP^
                                                                                                           of GAUFORNIA
             3                                 UNITED STATES DISTRICT COURT

             4                                NORTHERN DISTRICT OF CALIFORNIA

             5
                  BRITTAIN ETAU
             6                                                        Case No. 3:19-cv-00l 14-SK
                                 Plaintiff,
             7
                          V.
                                                                      ORDER SETTING INITIAL CASE
             8
                                                                      MANAGEMENT CONFERENCE
                  TWITTER INCORPORATED,                               AND ADR DEADLINES
             9
                                 Defendant.
            10

            11

            12          IT IS HEREBY ORDERED that this action is assigned to the Honorable Sallie Kim.
i I         13   When servingthe complaint or notice of removal, the plaintiffor removing defendant must serve
•4-1   cS
.a U
is
            14   on all other parties a copy of this order, the Notice of Assignment of Case to a United States
 V5    O

5 t>        15   Magistrate Judge for Trial, and all other documents specified in Civil Local Rule 4-2. Plaintiffs or
 g '5  v:

*•' Q
C/) ^       16   removing parties must file a consent or declination to proceed beforea magistrate judge within 14
•T3    n
 u
.ts J=
       a>
            17   days of the filing of the complaint or the removal. All other parties must file a consent or
 c     t2

            18   declination within 14 days of appearing in the case. All parties who have made an appearance
            19   must file a consent or declination within 7 days of the filing of a dispositive motion or the case

            20   will be reassigned to a district court judge. Counsel must comply with the case schedule listed

            21   below unless the Court otherwise orders.

            22          IT IS FURTHER ORDERED that this action is assigned to the Alternative Dispute

            23   Resolution (ADR) Multi-Option Program governed by ADR Local Rule 3. Counsel and clients
            24   shall familiarize themselves with that rule and with the material entitled "Dispute Resolution

            25   Procedures in the Northern District of California" on the Court ADR Internet site at

            26   http://\vw\v.cand.Liscoiirts.^ov/LKlr. A limited number of printed copies are available from the

            27   Clerk's Office for parties in cases not subject to the court's Electronic Case Filing program (ECF).
            28          IT IS FURTHER ORDERED that plaintiff or removing defendant serve upon all parties
Case 3:19-cv-00114-SK Document 48 Filed 01/09/19 Page 2 of 2
